United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1822
Issued: June 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 23, 2019 appellant filed a timely appeal from a July 11, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs.1 As more than 180 has days elapsed from
OWCP’s last merit decision, dated December 20, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of this claim.3
1

The Board notes that appellant also sought to appeal from a purported February 27, 2019 decision of OWCP.
There is no final adverse merit decision of OWCP of record dated February 27, 2019. The letter from OWCP dated
February 27, 2019, stating that appellant’s request for authorization could not be approved at that time pending further
medical development, constitutes an informational letter. The Board’s jurisdiction is limited to reviewing final adverse
decisions of OWCP issued under FECA. See 20 C.F.R. § 501.3(a).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence to OWCP following the July 11, 2019 decision, and
on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the written
record by an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On July 11, 2005 appellant, then a 46-year-old transportation security screener, filed a
traumatic injury claim (Form CA-1) alleging that on July 10, 2005 she sustained a left knee strain
as a result of constantly lifting and stooping to conduct pat-downs on passengers while in the
performance of duty. OWCP accepted the claim for left knee sprain, later expanding acceptance
of the claim to include the additional condition of a left knee medial meniscus tear. On
December 3, 2006 appellant underwent OWCP-approved left knee arthroscopy with medial and
lateral partial meniscectomy and chondroplasty of the patella.
On March 8, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging a
recurrence of disability and the need for medical care commencing March 3, 2017.
In a development letter dated April 3, 2017, OWCP informed appellant that she had not
submitted sufficient medical evidence to establish a recurrence of disability or the need for medical
care. It requested that she submit a comprehensive narrative medical report from her treating
physician, including the physician’s opinion as to the relationship between her claimed recurrence
and her accepted employment injury. OWCP afforded appellant 30 days to submit additional
evidence.
Appellant subsequently submitted additional medical evidence in support of her claimed
recurrence.
By decision dated December 20, 2018, OWCP denied appellant’s recurrence claim finding
that she had not submitted sufficient medical evidence to establish that her work stoppage resulted
from a worsening of the accepted work injuries without intervening cause.
In an appeal request form dated June 10, 2019, postmarked June 17, 2019, appellant
requested a review of the written record by a representative of OWCP’s Branch of Hearings and
Review.
By decision dated July 11, 2019, OWCP’s hearing representative denied appellant’s
request for a review of the written record finding that the request was untimely filed. The hearing
representative informed appellant that her case had been considered in relation to the issues
involved, and that the issues could be equally addressed by requesting reconsideration and
submitting evidence not previously considered.

2

LEGAL PRECEDENT
Section 8124 FECA, concerning a claimant’s entitlement to a hearing before an OWCP
hearing representative, provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made 30 days after issuance of an OWCP final decision.4
A hearing is a review by an OWCP hearing representative of a final adverse decision issued
by an OWCP district office.5 Initially, the claimant can choose between two formats: an oral
hearing or a review of the written record. In addition to the evidence of record, the claimant may
submit new evidence to the hearing representative.6 A request for either an oral hearing or a review
of the written record must be sent, in writing, within 30 days of the date of the decision for which
the hearing is sought.7 A claimant is not entitled to a hearing or a review of the written record if
the request is not made within 30 days of the date of the decision.8
Although there is no right to a review of the written record or an oral hearing, if not
requested within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for a review of the written
record before an OWCP hearing representative pursuant to 5 U.S.C. § 8124(b).
Appellant had 30 days following OWCP’s December 20, 2018 merit decision to request a
review of the written record before a representative of OWCP’s Branch of Hearings and Review.
As her request for a review of the written record was postmarked June 17, 2019, more than 30 days
after OWCP’s December 20, 2018 decision, it was untimely filed and she was, therefore, not
entitled to a review of the written record as a matter of right.10 Section 8124(b)(1) is unequivocal
on the time limitation for requesting a hearing.11

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.616.

6

Id. at § 10.615.

7

Id. at § 10.616(a); T.C., Docket No. 20-0090 (issued February 13, 2020); M.H., Docket No. 19-1087 (issued
October 17, 2019); B.V., Docket No. 18-1473 (issued April 23, 2019).
8

T.C., id; K.L., Docket No. 19-0480 (issued August 23, 2019).

9

P.C., Docket No. 19-1003 (issued December 4, 2019); M.G., Docket No. 17-1831 (issued February 6, 2018);
Eddie Franklin, 51 ECAB 223 (1999).
10

Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis
of the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011); see also G.S., Docket No. 18-0388 (issued
July 19, 2018).
11

5 U.S.C. § 8124(b)(1); see M.K., Docket No. 19-0428 (issued July 15, 2019); R.H., Docket No. 18-1602 (issued
February 22, 2019); William F. Osborne, 46 ECAB 198 (1994).

3

OWCP also has the discretionary power to grant an oral hearing or review of the written
record even if the claimant is not entitled to a review as a matter of right. The Board finds that
OWCP, in its July 11, 2019 decision, properly exercised its discretion noting that it had considered
the matter in relation to the issue of recurrence and determined that the issue could be equally well
addressed through a reconsideration application. The Board has held that as the only limitation on
OWCP’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.12 The Board finds that the evidence of
record does not indicate that OWCP abused its discretion in connection with its denial of
appellant’s request for a review of the written record.
Accordingly, the Board finds that OWCP properly denied appellant’s request for a review
of the written record.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the written
record by an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 4, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

12

See T.G., Docket No. 19-0904 (issued November 25, 2019); Daniel J. Perea, 42 ECAB 214 (1990).

4

